Order of business
The final draft of the agenda for this sitting, as agreed by the Conference of Presidents meeting on Thursday, 5 February 2009, in accordance with Rules 130 and 131 of the Rules of Procedure, has been circulated. The following amendments have been proposed:
Wednesday:
The Group of the European People's Party (Christian Democrats) and European Democrats has requested that Mr Reul's report on possible solutions to the challenges in relation to oil supply be deferred to the next part-session.
Mr President, ladies and gentlemen, we debated this motion long and hard in the committee, and we reached a decision backed by a large majority, but yesterday and today, there has been an abundance of advice and suggestions that have come about primarily because other committees have added extra subjects for discussion.
It seems to me that it would be a good idea not to make the decision today but, instead, to have the opportunity at a later date to find a solution which Parliament is then in a position to support. I therefore ask that you adopt this deferral today. Thank you.
Mr President, we have tabled two motions, neither of which, most probably, will achieve a broad majority in this House. I therefore wish to endorse this motion.
Mr President, with your permission, we will also move to defer Mr Berman's report. If this motion is not accepted due to the lateness of its timing, I would like to say, now, that we will move tomorrow to postpone the vote on the report. Thank you.
Thank you very much, Mr Swoboda.
Does anyone wish to oppose the motion?
Mr President, my group, the Group of the Greens/European Free Alliance, has tabled a resolution which has the support of the Group of the Alliance of Liberals and Democrats for Europe and large parts of the Socialist Group in the European Parliament. I therefore think that Mr Reul is calling for a deferral out of fear that his position is a minority one.
I find it a little strange that we should have such a long and hard debate and then hear calls for another delay. We are thus against deferral.
Ladies and gentlemen, you have heard the political contexts. You have also heard what Mr Swoboda had to say. The decision will be taken tomorrow.
(Parliament adopts the motion from the Group of the European People's Party (Christian Democrats) and European Democrats).
We will vote on Mr Swoboda's motion tomorrow. I would ask you all to remember that in today's vote.
(The order of business was adopted thus amended)